Citation Nr: 1308561	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  09-17 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the service-connected bilateral hearing loss.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for residuals of cold weather injury in the bilateral lower extremities (claimed as frostbite).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had active service from April 1951 to March 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In order to afford the Veteran the broadest scope of review, the Board has recharacterized the claim of service connection for frostbite as it appears on the cover page of the instant decision.

In August 2012, the Board determined that the RO's reduction of the Veteran's service-connected bilateral hearing loss from 30 percent to 10 percent was improper.  [Note: in an August 2012 rating decision, the RO effectuated the restoration effective from October 6, 2005].  The Board also found that the Veteran's claim initially began as one seeking an increased rating for bilateral hearing loss and thus, included the issue on appeal.  The Board remanded the claim for increase for bilateral hearing loss, as well as the claims of service connection listed on the cover page for additional development and adjudication.   

The Veteran requested a videoconference hearing before a Veterans Law Judge.  In December 2010, the RO sent the Veteran notice that a hearing had been scheduled for January 2011; however, he did not report for the hearing.  Thus, the hearing request is deemed to be withdrawn.  Therefore, the Board may proceed to adjudicate this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim of service connection for residuals of cold weather injury in the bilateral lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Based on audiometric test results, the service-connected bilateral hearing loss is shown to be productive of disability resulting in at worse a Level VII designation in right ear and Level VI designation in the left ear under 38 C.F.R. § 4.85, Table VI, for hearing impairment based on puretone threshold average and speech discrimination, which results in no more than a 30 percent rating under Table VII; applying the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a) also results in no more than a 30 percent rating under Table VIa (disability resulting in at worse a Level V designation in each ear).  

2.  The competent and probative medical evidence of record preponderates against a finding that the Veteran currently has a low back disability due to events in active service.

3.  The competent and probative medical evidence of record preponderates against a finding that the Veteran currently has a bilateral shoulder disability due to events in active service.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 30 percent for the service-connected bilateral hearing have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86 including Tables VI -VII (2012).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2012).
3.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letters dated in July 2008 and October 2008. 

VA has obtained service treatment and personnel records, assisted the Veteran in obtaining post-service VA outpatient treatment records, and afforded the Veteran VA examinations in connection with his claim for increase for bilateral hearing loss.  The Veteran was also afforded the opportunity to give testimony before the Board; however, as noted in the Introduction, after receiving notice of the hearing, he failed to appear.  

The Board notes that the matter was remanded in August 2012 to attempt to obtain private treatment records of the Veteran from Crow Family Medical Clinic.  In August 2012, the RO asked the Veteran to compete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, for Crow Family Medical Clinic.  The Veteran did not provide the requested consent form or obtain and send the information himself.  In September 2012, the RO contacted the Veteran and asked if he wanted them to obtain records from Crow Family Medical Clinic; he declined.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's lack of response after a specific request causes the Board to draw a negative inference from his inaction.

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The Board acknowledges that a VA examination was not conducted for the claims of service connection for low back and bilateral shoulder disabilities.  The Board has considered whether an examination is necessary.  Absent any competent medical evidence suggesting that the Veteran has a diagnosis of the claimed low back and bilateral shoulder disabilities an examination to secure a medical nexus opinion is not necessary, as even the low standard in McClendon v. Nicholson, 
20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis


The Board has reviewed all the evidence in the Veteran's paper claims file and Virtual VA (which does contain VA outpatient treatment records reviewed by the RO in the January 2013 supplemental statement of the case).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


A) Increase Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Historically, service connection was awarded for bilateral hearing loss in an August 2005 decision.  An initial 10 percent evaluation was assigned effective in April 2005.  In December 2005, the RO awarded an increase to 30 percent effective October 2005.  The Veteran filed a claim for increase in June 2008.

In August 2008, the RO proposed to reduce the rating to 10 percent.  In November 2008, the RO reduced the 30 percent disabling rating to 10 percent effective February 2009.  In August 2012, the Board found the reduction improper.  In August 2012, the RO restored the 30 percent rating effective from October 2005.

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII.  Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85(a).  Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss.  38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d).  Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a).  
In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

The Board has thoroughly reviewed all the evidence of record and after careful consideration, finds that the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss warrants a rating in excess of the 30 percent evaluation currently assigned.   See 38 C.F.R. §§ 4.3, 4.7; see Fenderson, supra.  

In this regard, a September 2007 audiogram contained puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
65
60
70
LEFT
30
55
70
75
70

The Veteran's right ear manifested an average puretone threshold of 65 decibels and the left ear manifested an average puretone threshold of 67.5.  Speech discrimination was 76 percent right ear and 72 percent left ear.    

Assuming the speech recognition ability scores were obtained using the Maryland CNC word test, the right ear test results translate to a Level IV designation and the left ear tests results translate to a Level VI designation under Table VI for hearing impairment based on puretone threshold average and speech discrimination.  See 38 C.F.R. § 4.85(d).  Together a Level IV and a Level VI results in a 20 percent rating under 38 C.F.R. § 4.85, Table VII, and the Board finds there is no basis for a higher rating based on these test results.  Even if the speech recognition ability scores were not obtained using the Maryland CNC word test, applying Table VIa alone would result in numeric designations of V in both ears, which would still result in a 20 percent rating.  

The Board has considered whether the Veteran's hearing loss fell into one of the exceptional patterns that would allow for employment of a different Table.  The Veteran's sensorineural hearing loss did fall under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a), as each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 55 decibels at each threshold or more.   However, as delineated above, when applying the Veteran's numeric designation of hearing impairment under both Table VI and Table VIa, each results in a 20 percent rating and no higher.  It did not fall under the exceptional patterns of hearing loss contemplated under 38 C.F.R. § 4.86(b); the puretone thresholds were not 30 decibels or less at 1000 Hertz, though 70 decibels at 2000 Hertz, in the left ear.  38 C.F.R. § 4.86(b).

An April 2008 audiogram contained puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
65
65
65
75
LEFT
35
60
60
70
70

The Veteran's right ear manifested an average puretone threshold of 67.5 decibels and the left ear manifested an average puretone threshold of 65.  Speech discrimination was 60 percent right ear and 64 percent left ear.    

Again assuming the speech recognition ability scores were obtained using the Maryland CNC word test, the right ear test results translate to a Level VII designation and the left ear tests results translate to a Level VI designation under Table VI.  See 38 C.F.R. § 4.85(d).  Together a Level VII and a Level VI results in a 30 percent rating under 38 C.F.R. § 4.85, Table VII, and the Board finds there is no basis for a higher rating based on these test results.  Even if the speech recognition ability scores were not obtained using the Maryland CNC word test, applying Table VIa alone would result in numeric designations of V in both ears, which would result in a 20 percent rating.  

The Veteran's sensorineural hearing loss did fall under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a), as each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 55 decibels at each threshold or more.   However, as delineated above, when applying the Veteran's numeric designation of hearing impairment under both Table VI and Table VIa, results in a 30 percent rating and no higher.  It did not fall under the exceptional patterns of hearing loss contemplated under 38 C.F.R. § 4.86(b); the puretone thresholds were not 30 decibels or less at 1000 Hertz or 70 decibels or more at 2000 Hertz, in either ear.  38 C.F.R. § 4.86(b).

On VA examination in August 2008, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
55
70
60
75
LEFT
40
50
65
70
70

The Veteran's right ear manifested an average puretone threshold of 65 decibels and the left ear manifested an average puretone threshold of 64.  Speech discrimination was 88 percent in the right ear and 84 percent in the left ear.      

The test results translate to a Level III designation in each ear under Table VI.  See 38 C.F.R. § 4.85(d).  Together a Level III and a Level III results in a noncompensable percent rating under 38 C.F.R. § 4.85, Table VII, and the Board finds there is no basis for a higher rating based on these test results.  

Again, the Veteran's sensorineural hearing loss fell under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a), as each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 55 decibels at each threshold or more.   When applying the Veteran's numeric designation of hearing impairment under Table VIa (the higher numeral), it results in no more than a 20 percent rating.  It did not fall under the exceptional patterns of hearing loss contemplated under 38 C.F.R. § 4.86(b); the puretone thresholds were not 30 decibels or less at 1000 Hertz, though 70 decibels at 2000 Hertz, in the right ear.  38 C.F.R. § 4.86(b).

A February 2009 audiogram contained puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
65
65
65
75
LEFT
35
60
60
70
70

The Veteran's right ear manifested an average puretone threshold of 67.5 decibels and the left ear manifested an average puretone threshold of 65.  Speech discrimination was 76 percent right ear and 80 percent left ear.    

Assuming the speech recognition ability scores were obtained using the Maryland CNC word test, the test results translate to a Level IV designation in each ear under Table VI.  See 38 C.F.R. § 4.85(d).  Together a Level IV and a Level IV results in a 10 percent rating under 38 C.F.R. § 4.85, Table VII, and the Board finds there is no basis for a higher rating based on these test results.  Even if the speech recognition ability scores were not obtained using the Maryland CNC word test, applying Table VIa alone would result in numeric designations of V in both ears, which would result in a 20 percent rating.  

The Veteran's sensorineural hearing loss did fall under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a), as each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 55 decibels at each threshold or more.   However, as delineated above, when applying the Veteran's numeric designation of hearing impairment under both Table VI and Table VIa, applying Table VIA (the higher numeral) results in no more than a 20 percent rating.  It did not fall under the exceptional patterns of hearing loss contemplated under 38 C.F.R. § 4.86(b); the puretone thresholds were not 30 decibels or less at 1000 Hertz or 70 decibels or more at 2000 Hertz, in either ear.  38 C.F.R. § 4.86(b).

On VA examination in August 2012, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
60
65
70
80
LEFT
35
60
60
65
70

The Veteran's right ear manifested an average puretone threshold of 69 decibels and the left ear manifested an average puretone threshold of 64.  Speech discrimination was 64 percent in the right ear and 80 percent in the left ear.      

The right ear test results translate to a Level VII designation and the left ear tests results translate to a Level IV designation under Table VI.  See 38 C.F.R. § 4.85(d).  Together a Level VII and a Level IV results in a 20 percent rating under 38 C.F.R. § 4.85, Table VII, and the Board finds there is no basis for a higher rating based on these test results.  

The Veteran's sensorineural hearing loss did fall under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a), as each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 55 decibels at each threshold or more.   Applying the Veteran's numeric designation of hearing impairment under Table VIa, also results in a 20 percent rating.  It did not fall under the exceptional patterns of hearing loss contemplated under 38 C.F.R. § 4.86(b); the puretone thresholds were not 30 decibels or less at 1000 Hertz or 70 decibels or more at 2000 Hertz, in either ear.  38 C.F.R. § 4.86(b).

The Veteran has argued that the sterile and controlled clinical environment of the VA audiological evaluation did not replicate the complications of his daily activities and thus, did not adequately reflect the severity of his hearing loss.  See Appellant's Post-Remand Brief dated in February 2013.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. 

While the Board is aware that the August 2008 VA examination did not take the Martinak criteria into account, the examiner did note the Veteran simply reported current symptoms of "some hearing loss."  The August 2012 VA examiner found that the Veteran's hearing loss did impact the ordinary conditions of daily life in that the Veteran reported that he could not hear without hearing aids and what he did hear, he only understood half of it.  The examiner also noted the Veteran could not talk on the phone either.   Regardless of whether this satisfies the requirement in Martinak, the Veteran must demonstrate prejudice due to any examination deficiency, which he has not done in the instant case.  Id.   

The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as difficulty hearing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) (2012).  Nevertheless, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his bilateral hearing loss disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his bilateral hearing loss, including audiometric testing for puretone thresholds.  Since he is not competent to provide probative evidence in this regard, there is necessarily no need to additionally consider the credibility of his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The record does show the Veteran has been wearing hearing aids for his hearing loss; however, this is not a factor in the evaluation of hearing impairment.  38 C.F.R. § 4.85.  The Veteran's claim hinges on a mechanical application of specifically defined regulatory standards.  Although the Board is mindful of the Veteran's description of his hearing loss; regrettably, the Board is bound by the very precise nature of the laws governing evaluations of hearing loss disability.  Accordingly, the Veteran's claim of entitlement to a rating in excess of 30 percent must be denied. 

Finally, as was discussed above, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the medical evidence of record, which has been discussed above, supports the proposition that the Veteran's service-connected bilateral hearing loss has not changed appreciably since the Veteran filed his claim in June 2008 (in some instances it would appear that his hearing even improved).  There are no medical findings or other evidence that would allow for the assignment of a disability rating in excess of 30 percent at any time during the period of time here under consideration.  Id. 

Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The Court has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to his bilateral hearing loss claim.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected bilateral hearing loss, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected bilateral hearing loss reasonably describes his disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


B)   Service Connection for Low Back and Bilateral Shoulder Disabilities

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006). 

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2012).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96   (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.  Service connection may also be granted for chronic disorders, such as sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran reports that he has low back and shoulder disabilities as a result of his active military service.  Specifically, he asserts that he injured his back at advanced training while loading munitions. See VA Form 9 received in May 2009.  He did not set forth a specific incident of service incurrence with respect to his shoulders. 

The service treatment records reflect no histories, findings, or treatment suggestive of low back or bilateral shoulder disabilities.  The April 1953 separation examination was similarly negative.  Notably, the upper extremities and spine were evaluated as normal.  

Post-service, the Veteran has not sought treatment for his bilateral shoulders.  The only complaints of low back pain are dated in July 2012 while the Veteran was hospitalized for a left heart catheterization and percutaneous coronary intervention.   He has not been diagnosed with either a low back or bilateral shoulder disability. 

Based on the foregoing evidence, the Board concludes that service connection is not warranted for the Veteran's claimed low back and bilateral shoulder disabilities, as the competent evidence does not establish that he has a current disability related to service. 

The Veteran is competent to describe the symptoms he has experienced that are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002). The Board cannot reject, or find nonprobative, lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331   ( Fed. Cir. 2006).  In this case, the Board acknowledges that the Veteran was assigned to Company C 1st Medium Tank Battalion at Fort Hood, Texas, between May 1951 and September 1951 and he likely loaded munitions; however, service treatment records are silent as to any complaints suggestive of back or shoulder disabilities and post-service, he has not been diagnosed with either of the claimed conditions.  The first complaints of low back pain date 59 years after separation; however, pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356   (Fed. Cir. 2001). 
The long time lapse can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).  

Assuming the Veteran is claiming that he has experienced back and/or bilateral shoulder pain since service (though not specifically argued by the Veteran), these statements would be inconsistent with the overall record as VA outpatient treatment records dated between 2005 and 2012 are negative for complaints or treatment for a bilateral shoulder disability and the only entry regarding the back is in July 2012.  Moreover, the Veteran filed a claim for benefits (left ear hearing loss) in April 1953 with no mention of either of the claimed conditions.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498   (1995).  

As a final matter, the Board notes the Veteran's representative argued that he should be afforded the combat presumptions under 38 U.S.C.A. § 1154(b) as he participated in battles and/or campaigns in Korea as shown in his service personnel record.  However, simply being present in the theater of operation during a battle or campaign is not enough to establish combat service.  The Veteran's service personnel records do show that he was in Korea during the Second Winter from March 1952 and April 1952 and Summer-Fall from May 1952 to November 1952, but they also reveal that he was a cook and unit supply specialist assigned to the 8228th Mobile Army Surgical Hospital (MASH) unit.  A MASH unit is not a combat unit actively engaged in combat with the enemy.  Support personnel, which the Veteran clearly was, are often described as participating in a campaign or battle; however, his military occupational specialties, duty station and associated responsibilities had nothing to do with participation in combat.  As such, the presumptions are not applicable.  38 U.S.C.A. § 1154(b).

In sum, the competent evidence does not establish that the Veteran has a current low back or bilateral shoulder disability.  Without evidence of a current disability, there is no basis for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992).  Accordingly, the claims must be denied. 


ORDER

Entitlement to a rating in excess of 30 percent for the service-connected bilateral hearing loss is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a bilateral shoulder disability is denied.




REMAND

The Veteran has also filed a claim of entitlement to service connection for residuals of cold weather injury to the bilateral lower extremities.  A preliminary review of the record found that this matter is not ready for appellate review.  

The Veteran was not afforded a VA examination in connection with this claim.  He contends that he suffered from frostbite in service while stationed in Korea during the winter of 1952.  Specifically, he asserts that he was assigned to a MASH unit and lived under canvas tents, which exposed him to the inclement weather.  The Veteran's service-personnel records show that he was stationed in Korea from March 1952 to April 1952 and from May 1952 to November 1952.  The Board finds the circumstances of the Veteran's service are consistent with allegations of cold weather exposure.  An examination and opinion are necessary to determine whether there are any current residuals of cold weather injury related to active military service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

The most recent VA treatment records associated with the record contained within Virtual VA (VA's electronic database storage) are dated  in September 2012 from the Oklahoma City VA Medical Center (VAMC).  Any missing and/or updated records of any treatment the Veteran has received for the disabilities on appeal, are pertinent evidence that must be secured.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain copies of any VA clinical records not on file pertaining to treatment of the claimed disability from the Oklahoma City VAMC from September 2012 to the present.  All records and/or responses received should be associated with the claims file
2.  After completion of the foregoing, schedule the Veteran for the appropriate VA examination.  The Veteran's entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner before the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records in Virtual VA that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All indicated tests or studies must be completed.  

All current disorders of the lower extremities should be clearly reported.  The examiner should be notified that cold weather exposure during the Veteran's active military service is assumed based on the circumstances of his service in Korea in 1952.  The examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed residuals are due to cold weather exposure (claimed as frostbite) during the Veteran's service in Korea in 1952? 

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).
3.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record, to include any pertinent evidence contained within Virtual VA.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


